UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7872



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESUS SANTIAGO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge; Herbert
N. Maletz, Senior Judge, sitting by designation. (CR-97-301)


Submitted:   January 31, 2002          Decided:     February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesus Santiago, Appellant Pro Se.  Katharine Jacobs Armentrout,
Assistant United States Attorney, James McCormick Webster, III,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesus Santiago was convicted in 1998 after pleading guilty to

count one of the indictment: conspiracy to possess with intent to

distribute crack cocaine.   Santiago filed a motion in the district

court to dismiss count one of the indictment for lack of juris-

diction.   The district court denied the motion on August 3, 2001.

Santiago did not file a notice of appeal until October 19, 2001.

He did, however, indicate to the district court by a motion to

demand resolution of his prior motion, that he had not received

notice of the judgment, which he filed on October 2, 2001.

     Criminal defendants have ten days from the entry of a final

order to file a notice of appeal.    Fed. R. App. P. 4(b).   Upon a

finding of excusable neglect or good cause, a court may extend the

appeal period for up to thirty days beyond the expiration of the

ten day appeal period.      Fed. R. App. P. 4(b)(4).    The appeal

periods established by Rule 4(b) for criminal appeals are mandatory

and jurisdictional.   United States v. Raynor, 939 F.2d 191, 197

(4th Cir. 1991).   Because Santiago did not file anything with the

court to indicate he wished to file a notice of appeal until after

the excusable neglect period expired, this court is without juris-

diction to review the appeal.

     Accordingly, we dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately




                                 2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3